United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newtown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-483
Issued: June 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant filed a timely appeal from February 15 and
November 8, 2006 merit decisions of the Office of Workers’ Compensation Programs that
denied her recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that on July 20,
1998 she sustained a recurrence of disability causally related to her accepted occupational
disease.
FACTUAL HISTORY
This case has previously been before the Board.1 The Office denied appellant’s
occupational disease claim and appellant appealed to the Board. On May 17, 2000 the Board
1

Docket No. 99-300 (issued May 17, 2000).

remanded the case to the Office and directed it to refer appellant for a second opinion
examination. The Board found that the medical evidence was sufficient to require further
development on the issue of whether appellant’s claimed right shoulder, arm and wrist condition
was caused by her employment. The facts and the circumstances of the case as set forth in the
Board’s prior decision are incorporated herein by reference. The facts and the history relevant to
the present appeal are set forth.
The Office conducted further development and accepted appellant’s claim for cervical
radiculopathy, mild ulnar neuropathy and aggravation of hypermobility of the left first
metacarpophalangeal joint.
The record indicates that, after filing her claim, appellant began working a light-duty
assignment. On July 15, 1998 the Office confirmed with the employing establishment that
appellant had been on light duty since July 1997. The employing establishment advised the
Office that appellant retired on July 11, 1998. Appellant provided a January 16, 1998 letter from
the employing establishment informing her that, as her claim for compensation had been denied
by the Office,2 she was required to choose between one of the following options: returning to
full duty, applying for permanent light duty, applying for disability retirement, applying for
optional or annuity retirement or resigning from service. The employing establishment advised
that appellant’s application for any of the above listed options would be subject to her meeting
eligibility criteria.
On July 29, 2002 appellant filed a claim for compensation beginning in July 1998. On
August 28, 2002 the employing establishment, in completing the claim form, advised that light
duty was available and remained available.
On December 10, 2002 appellant filed a recurrence of disability claim alleging that the
employing establishment withdrew her light-duty work beginning on July 20, 1998. She alleged:
“I was told there was no work available to me in my limitations. The [employing establishment]
scheduled me for a disability retirement counseling session which is the option that they offered
me which is best suited the situation. The light/limited duty they had me on was retracted from
me.” Appellant stated that she did not request disability retirement counseling but rather the
counseling was scheduled for her and her light-duty position was eliminated. The employing
establishment advised that appellant worked limited duty up to the date that her disability
retirement became effective, July 20, 1998.
By decision dated January 12, 2005, the Office denied appellant’s recurrence of disability
claim.
On January 13, 2005 appellant requested an oral hearing. The hearing took place on
November 17, 2005. At the hearing, appellant contended that she did not request disability
retirement. She stated that the employing establishment informed her that light-duty work was
not available and also stated that the postmaster told the Office of Personnel Management, in
connection with her disability retirement application, that he had no more work for her to do.
Appellant asserted that she was not educated on the process of bidding for a permanent light2

The January 16, 1998 letter predated the Office’s eventual acceptance of appellant’s occupational disease claim.

2

duty position and that disability retirement appeared to be the only viable option. She continued
working in her light-duty assignment after being informed of the disability retirement option in
January 1998 until July 1998, when she entered disability retirement status.
Following the hearing, appellant submitted additional evidence. In a July 14, 1997 letter,
the employing establishment informed appellant that she could request a temporary light-duty
assignment. On July 31, 1997 appellant’s supervisor informed Dr. Arlene P. Imber, an
osteopath, that appellant must provide medical documentation of her continuing work restrictions
every two weeks. Dr. Imber complied with the supervisor’s request, submitting treatment notes
confirming appellant’s work status at two-week intervals. Subsequent reports from Dr. Imber
noted appellant’s status and work restrictions. In an October 13, 1997 report, Dr. James J.
White, an osteopath, indicated that appellant’s prognosis was fair to poor and it was doubtful that
she would return to full duty. In a February 13, 1998 report, he noted that appellant reported that
“she was given an ultimatum at work that she needs to stay on disability as there is no light duty,
or to leave employment.” Dr. White opined: “I do not feel that due to her perceptive complaints
of pain that it will be likely that she will be able to return to her regular duty at the [employing
establishment]. [Appellant] needs to stay on light duty permanently at the [employing
establishment].”
Appellant also provided her February 22, 1998 application for disability retirement
through the Office of Personnel Management (OPM). The application did not contain an
indication from the employing establishment clarifying whether a light-duty assignment was still
available to appellant; however, appellant’s corresponding “statement of disability” explained:
“I have been on light duty since July 1997. My organization is no longer able to accommodate
my restrictions.” On March 28, 1998 the employing establishment indicated that appellant’s
performance was less than fully successful in her regular position since March 1997. It checked
a box on the application form indicating that the medical evidence presented showed that
accommodation was not possible. On June 22, 1998 OPM informed appellant that her request
for disability retirement was approved.
By decision dated February 15, 2006, the hearing representative affirmed the Office’s
denial of appellant’s recurrence of disability claim finding that she did not establish that the
employing establishment withdrew her light-duty assignment.
Appellant requested
reconsideration on September 14, 2006.
By decision dated November 8, 2006, the Office denied modification of its February 15,
2006 decision.
LEGAL PRECEDENT
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a light-duty position, or the medical evidence establishes
that appellant is capable of carrying out a light-duty assignment, appellant has the burden of
establishing, by the weight of the reliable, probative and substantial evidence, a recurrence of
total disability. This burden requires appellant to show either a change in the nature and extent

3

of the injury-related condition, or a change in the nature and extent of the light-duty
requirements.3
The Office’s procedure manual defines recurrence of disability to include withdrawal of a
light-duty assignment “made specifically to accommodate the claimant’s condition due to the
work-related injury.”4 The procedure manual also indicates that to constitute recurrence of
disability, the withdrawal of a light-duty position must have occurred for reasons other than
misconduct or nonperformance of job duties.5 The Board has held that a claimant’s showing that
light-duty work was unavailable constitutes a change in the nature or extent of light-duty
requirements sufficient to establish a recurrence of disability.6
ANALYSIS
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability due to withdrawal of a light-duty position.
Appellant does not allege that she was totally disabled beginning on July 20, 1998 due to
her accepted employment conditions. Instead, she asserts that the employing establishment
withdrew her light-duty position beginning July 20, 1998, the date on which she entered
disability retirement status. The record reflects that appellant developed cervical radiculopathy,
mild ulnar neuropathy and aggravation of hypermobility of the left first metacarpophalangeal
joint, in the performance of duty. She was placed on temporary light duty in accordance with her
work restrictions. On January 16, 1998 the employing establishment informed appellant that, as
her claim had been denied, she had several options to choose between, including annuity,
optional or disability retirement, applying for permanent light duty, returning to full duty, or
resigning.
At her oral hearing, appellant explained that although applying for permanent light duty
was presented as an option in the employing establishment’s January 16, 1998 letter, she did not
believe this was a viable option. She contended that the employing establishment informed her
that no light-duty work was available and that she was not educated on the qualifications or
procedures for applying for permanent light duty. As she was unable to perform full duty, was
not qualified for optional or annuity retirement and did not want to resign, appellant concluded
that applying for disability retirement was her only option.
The Board finds that appellant has not presented sufficient evidence to establish that
light-duty work was unavailable. The terms of the employing establishment’s January 16, 1998
letter clearly indicates that a permanent light-duty position would remain available to appellant
should she apply and qualify for it. There is no evidence that appellant chose to apply for light
duty at that time. On August 28, 2002 the employing establishment confirmed that appellant
3

Terry R. Hedman, 38 ECAB 222 (1986).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(1)(c) (May 1997).

5

Id.

6

Jackie B. Wilson, 39 ECAB 915 (1988).

4

worked light duty until she retired and that light duty remained available. There is no persuasive
evidence that the employing establishment terminated appellant’s light-duty work assignment
prior to her voluntary choice to pursue disability retirement. The Board notes that appellant
continued working in her light-duty assignment for seven months following receipt of the
employing establishment’s January 16, 1998 letter before entering disability retirement status.
This contradicts her assertion that there was no light-duty work available for her to do. Although
the employing establishment scheduled a disability retirement counseling session for appellant,
the evidence does not show that she was required to choose that option. Although appellant
asserted that she was told that light-duty work was unavailable, she did not produce evidence
establishing this; on the contrary, the record reflects that she was offered the opportunity to apply
for permanent light-duty work.
Appellant’s submission of her disability retirement application and Dr. White’s reports
are insufficient to meet her burden of proof. Although the employing establishment advised on
the disability retirement application that accommodation was not possible, this application was
completed after appellant chose to pursue disability retirement under a different statute. The
Board notes that a statement from the employing establishment on a disability retirement
application filed through OPM is not dispositive on the question of appellant’s disability under
the Act.7 Furthermore, as noted, the employing establishment’s January 16, 1998 letter and the
August 28, 2002 statement on appellant’s claim for compensation directly support that light duty
would have remained available had appellant chosen not to retire. Dr. White’s February 13,
1998 statement that appellant was “given an ultimatum” at work is also insufficient to meet
appellant’s burden of proof. He appears to have been reiterating appellant’s contention which, as
noted, is contradicted by the employing establishment’s January 16, 1998 letter which offered
appellant the opportunity to apply for permanent light-duty work. Furthermore, two different
versions of the February 13, 1998 report are in the record, one of which supports that permanent
light duty remained an option for appellant.
Accordingly, the Board finds that appellant did not submit sufficient evidence to meet her
burden of proof in establishing that she sustained a recurrence of disability due to withdrawal of
a light-duty assignment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a recurrence of disability causally related to her accepted occupational disease, on the
grounds that the employing establishment withdrew light-duty work.

7

Cf. Andrew Fullman, 57 ECAB ___ (Docket No. 05-967, issued May 12, 2006) (that decisions of other federal
agencies or governmental bodies are not dispositive to issues raised under the Act).

5

ORDER
IT IS HEREBY ORDERED THAT the November 8 and February 15, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

